DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 28, 2021 is acknowledged.  Claims 1, 3, 5, 11, 12, and 14-16 are pending in the application.  Claims 2, 4, 6-10, and 13 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 28, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. US 20120070380 (hereinafter “Hyde”) in view of Gmunder et al. US 20020012633 (hereinafter “Gmunder”).
 Regarding claims 1, 3, 5, 14, and 16, Hyde discloses gum including a composition, wherein a component of the composition is a thermoresponsive hydrogel such as poly(N-isopropylacrylamide) or copolymers thereof (crosslinked) (claims 1, 5, and 16) (paragraphs [0019], [0020], [0039], [0053], and [0054]).
Hyde does not expressly disclose the Lower Critical Solution Temperature (LCST) of the poly(N-isopropylacrylamide) and its copolymers (claims 1 and 3).  Absent any clear and convincing evidence to the contrary, the claimed LCST would naturally occur in the poly(N-isopropylacrylamide) and its copolymers since it is well understood that the LCST is a function of the polymeric composition, and Hyde discloses poly(N-isopropylacrylamide) and copolymers thereof that are identical to those as presently claimed.  Further, Hyde discloses the thermoresponsive hydrogels responds to changes in temperature by changes in polymer-polymer and water-polymer interactions (for 
Hyde also does not expressly disclose the gum includes a combination of synthetic elastomers, natural elastomers, fillers, tackifiers, lipids, plasticizers, and humectants and about 1% or less of ingredients selected from the group consisting of colorants, antioxidant, and combinations thereof.
Gmunder teaches chewing gum typically comprises a bulk portion and a chewable gum base portion.  The gum base generally comprises synthetic elastomers, natural elastomers, fats and oils (lipids), softeners (humectants), fillers, plasticizers, and tackifiers.  The chewing gum base may also include optional minor amounts of about 1% or less by weight of colorants and antioxidants (paragraphs [0058]-[0067] and [0070]).
As Hyde is not limited to any specific examples of gum and teaches the gum includes a composition which further comprises lipids and ingestible resins (paragraphs [0001] and [0039]; and P7, claim 14) and as the typical gum base and chewing gum components were well known in the art before the effective filing date of the claimed invention, as evidenced by Gmunder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use typical components of chewing gum base and chewing gum in the gum of Hyde.  Said 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claims 11 and 12, while Hyde does not expressly disclose the quantity of poly(N-isopropylacrylamide) or copolymers thereof (crosslinked) present in the gum, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The routine experimental modification of Hyde done in order to obtain a gum with desirable characteristics (elasticity, controlled drug delivery, etc.) fails to render applicant’s claims patentable in absence of unexpected results (paragraphs [0011], [0039], [0040], [00583], and [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of poly(N-isopropylacrylamide) and copolymers thereof in the gum of modified Hyde with the expectation of successfully preparing a functional product.  “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding claim 15, Hyde does not expressly disclose the chewing gum prepared from the gum base comprising the thermoresponsive polymers leaves less residue on a surface after removal from the surface at ambient temperature as compared to the amount of residue remaining on a similar surface after removal therefrom at ambient temperature of a chewing gum prepared from a gum base not comprising the thermoresponsive polymers.  It is noted that the recitation of “wherein a chewing gum prepared from the gum base leaves less residue on a surface after removal from the surface at ambient temperature...” in claim 15 is a recitation of intended use of the claimed gum base. Applicant is reminded a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, absent any clear and convincing evidence to the contrary, this claimed characteristic would naturally occur from the presence of the polymers in the chewing gum since it is well understood that the amount of residue remaining on the surface after removal is a function of the ingredients present in the chewing gum, and Hyde discloses gum comprising poly(N-isopropylacrylamide) or copolymers thereof (crosslinked), which is identical to the polymers in the presently claimed invention.  Further, Hyde discloses the thermoresponsive polymers responds to changes in temperature by changes in 

Response to Arguments
Applicant’s response filed June 28, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 103 rejection of claims 1, 3, 5, 7, 11, 12, and 14-15 over Morget in view of Endo have been withdrawn.  Thus, Applicant’s arguments with respect to Morget and Endo have been considered but are moot since these references are no longer being used in the current rejection (P6).
Applicant’s arguments with respect to Hyde have been considered, but they are unpersuasive.
Applicant disagrees that Hyde discloses a gum, i.e., a chewing gum base, in paragraph [0039] of the reference. Applicant notes that paragraph [0039] of Hyde describes an article of manufacture that may include at least one of "gum, pacifier; food dish or food dish cover; condiment container, utensil or utensil cover, dental implant; dental accessory; or paper product." (Hyde, paragraph [0039]). Applicant submits that a person of ordinary skill in the art would readily recognize the oddity of the term "gum" (food item) being individually included in the list of paragraph [0039], which is clearly only directed toward non-food items. Applicant further submits that a person of ordinary skill in the art would readily recognize that the only way the term "gum" would make sense in the context of the paragraph would be to read the term "gum" together with the term "pacifier", without the extraneous comma therebetween, and interpret the two 
Examiner disagrees with Applicant’s interpretation of the reference.  Hyde is relevant for all it contains and teaches foodstuffs as well as a gum composition comprising thermoresponsive hydrogel (thermos sensitive polymer) (paragraphs [0038], [0039], [0053], and [0054]). While chewing gum may be ingested, it is typically not swallowed for digestion.  There is no requirement for the gum base to be swallowed or digested in the claimed invention. "The use of patents as references is not limited to In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
While Hyde does not expressly disclose the gum includes a combination of synthetic elastomers, natural elastomers, fillers, tackifiers, lipids, plasticizers, and humectants and about 1% or less of ingredients selected from the group consisting of colorants, antioxidant, and combinations thereof, Gmunder is relied upon for these teachings as discussed above (paragraphs [0058]-[0067] and [0070]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use typical components of chewing gum base and chewing gum described in Gmunder in the gum of Hyde with the expectation of successfully preparing a functional product since Hyde is not limited to any specific examples of gum and teaches the gum includes a composition which further comprises lipids and ingestible resins (paragraphs [0001] and [0039]; and P7, claim 14), and the typical gum base and chewing gum components were well known in the art before the effective filing date of the claimed invention as shown by Gmunder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793